--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT AND PLAN OF SHARE EXCHANGE


THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 21st day of July, 2010, by and between,
GREENHOUSE HOLDINGS, INC., a publicly-owned Nevada corporation (“GreenHouse”),
GREEN HOUSE HOLDINGS, INC., a Nevada corporation and wholly-owned subsidiary of
GreenHouse (“GHH”), BILLY C. JONES a resident of the state of North Carolina
(“Jones”), LIFE PROTECTION, INC., a North Carolina corporation (“Life
Protection”) and each of the shareholders of Life Protection (the “Life
Protection Shareholders”, and together with Life Protection and Jones, the
“Sellers”).  (GreenHouse, GHH, Life Protection, Life Protection Shareholders,
and Jones are sometimes hereinafter collectively referred to as the “Parties”
and individually as a “Party”).


W I T N E S S E T H


WHEREAS, GreenHouse is a publicly-owned Nevada corporation with 22,573,374
shares of common stock, par value $0.001 per share, (the “GreenHouse Common
Stock”) issued and outstanding and is quoted on the Over the Counter Bulletin
Board (the “OTCBB”) under the symbol “GRHU”.


WHEREAS, Jones is a holder of one percent of the membership interests in
LPI-R.O.A.D. House LLC, a North Carolina limited liability company (“LPI”)
and  Life Protection is a North Carolina corporation engaged in the business of
providing contracted solutions and services for the military, government and law
enforcement, and which among, other items, holds forty nine percent (49%) of the
membership interests of LPI.


WHEREAS, the Parties desire that GHH acquire all of the capital stock of Life
Protection (the “Life Protection Shares”), which is owned as of the date hereof
by all of the Life Protection Shareholders, and all of the Jones’ membership
interests in LPI solely in exchange for an aggregate of 1,118,750 newly issued
shares of GreenHouse Common Stock (the “Exchange Shares”) pursuant to the terms
and conditions set forth in this Agreement (the “Exchange”);


WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to Jones in accordance with his pro rata
ownership of LPI membership interests as of the Closing Date and to the Life
Protection Shareholders on a pro rata basis, in proportion to the ratio that the
number Life Protection Shares held by such Life Protection Holder bears to the
pro rata portion of Life Protection equity held by all the Life Protection
Shareholders as of the date of the Closing as set forth on Schedule I;

 
 

--------------------------------------------------------------------------------

 

WHEREAS, following the Closing, Life Protection will become a wholly-owned
subsidiary of GHH, the Exchange Shares will represent approximately five percent
(5%) of the total outstanding shares of GreenHouse Common Stock on a
fully-diluted basis; and


WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:


ARTICLE I
PLAN OF EXCHANGE


1.1            The Exchange.  At the Closing (as hereinafter defined), all of
the Life Protection Shares issued and outstanding immediately prior to the
Closing Date and Jones’ membership interests in LPI shall be exchanged for One
Million One Hundred Eighteen Thousand Seven Hundred and Fifty shares (1,118,750)
of GreenHouse Common Stock.  From and after the Closing Date, the Life
Protection Shareholders shall no longer own any Life Protection Shares and the
former Life Protection Shares shall represent the pro rata portion of the
Exchange Shares issuable in exchange therefor pursuant to this Agreement.  Any
fractional shares that would result from such exchange will be rounded up to the
next highest whole number.


1.2            No Dilution.  Except as set forth herein, GreenHouse shall
neither effect, nor fix any record date with respect to, any stock split, stock
dividend, reverse stock split, recapitalization, or similar change in the
GreenHouse Common Stock between the date of this Agreement and the Closing.


1.3            Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall occur immediately following the execution of this
Agreement providing the closing conditions set forth in Articles V and VI have
been satisfied or waived (the “Closing Date”).


1.4            Closing Events.  At the Closing, each of the respective parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, and the documents and certificates
provided in Sections 5.2, 5.4, 6.2, 6.4 and 6.5, together with such other items
as may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated
hereby.  If agreed to by the parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by fax,
email and/or express courier.  At the Closing, the Exchange Shares shall be
issued in the names and denominations provided by Life Protection.

 
2

--------------------------------------------------------------------------------

 

1.5            Standstill.  Until the earlier of the Closing or September 30,
2010 (the “No Shop Period”), neither Jones, Life Protection nor the Life
Protection Shareholders will (i) solicit or encourage any offer or enter into
any agreement or other understanding, whether written or oral, for the sale,
transfer or other disposition of any capital stock or assets of Life Protection
to or with any other entity or person, except as contemplated by the
Transaction, other than sales of goods and services by Life Protection in the
ordinary course of its business; (ii) entertain or pursue any unsolicited
communication, offer or proposal for any such sale, transfer or other
disposition; or (iii) furnish to any person or entity (other than GreenHouse,
and its authorized agents and representatives) any nonpublic information
concerning Life Protection or its business, financial affairs or prospects for
the purpose or with the intent of permitting such person or entity to evaluate a
possible acquisition of any capital stock or assets of Life Protection.  If
either Life Protection or any of the Life Protection Shareholders shall receive
any unsolicited communication or offer, Life Protection or the Life Protection
Shareholders, as applicable, shall immediately notify GreenHouse of the receipt
of such communication or offer.


1.6            Exemption From Registration. GreenHouse and Life Protection
intend that the Exchange Shares to be issued pursuant to Section 1.1 hereof will
be issued in a transaction exempt from registration under the Securities Act of
1933, as amended (“Securities Act”), by reason of section 4(2) of the Securities
Act and/or Rule 506 of Regulation D promulgated by the SEC thereunder.


ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES REGARDING LIFE PROTECTION


The Sellers represent and warrant to GreenHouse that the statements contained in
this Article II are true and correct to the knowledge of Life Protection. For
purposes of this Article II, the phrase “to the knowledge of Life Protection” or
any phrase of similar import shall be deemed to refer to the actual knowledge of
the executive officers of Life Protection immediately before the Closing.

 
3

--------------------------------------------------------------------------------

 

2.1            Organization.  Life Protection is a corporation duly organized,
validly existing, and in good standing under the laws of the State of North
Carolina.  Life Protection has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification except where the failure to
be so qualified or in good standing, individually or in the aggregate, has not
had and would not reasonably be expected to have a Life Protection Material
Adverse Effect (as defined below).  The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof will not, violate any provision of
Life Protection’s organizational documents.  Life Protection has taken all
action required by laws, its certificate of incorporation, certificate of
business registration, or otherwise to authorize the execution and delivery of
this Agreement. Life Protection has full power, authority, and legal right and
has taken or will take all action required by law, its Articles of Organization,
and otherwise to consummate the transactions herein contemplated. For purposes
of this Agreement, “Life Protection Material Adverse Effect” means a material
adverse effect on the assets, business, condition (financial or otherwise) or
results of operations of Life Protection or its subsidiaries taken as a whole.


2.2            Capitalization. The authorized capital stock of Life Protection
consists of one million two hundred thousand shares of capital stock of which
1,000,000 shares were designated Class A common stock, without par value (“Class
A Common Stock”), 100,000 shares were designated Class B common stock, without
par value (“Class B Common Stock”)and 100,000 shares were designated preferred
stock, without par value (“Preferred Stock”).  As of the date of this Agreement,
1,000,000 shares of Class A Common Stock, 99,750 shares of Class B Common Stock,
and 19,000 shares of Preferred Stock were issued and outstanding.  Section 2.2
of the Life Protection Disclosure Schedule sets forth a complete and accurate
list of (i) all shareholders of Life Protection, indicating the number and class
of Life Protection Shares held by each shareholder, and (ii) all stock option
plans and other stock or equity-related plans of Life Protection. All of the
issued and outstanding Life Protection Shares are duly authorized, validly
issued, fully paid, nonassessable and free of all preemptive rights. Other than
as listed in Section 2.2 of the Life Protection Disclosure Schedule, there are
no notes or other indebtedness convertible into shares of any class of the Life
Protection’s capital stock, outstanding or authorized options, warrants, rights,
agreements or commitments to which Life Protection is a party or which are
binding upon Life Protection providing for the issuance or redemption of any of
its capital stock. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to Life Protection. Except as set
forth in Section 2.2 of the Life Protection Disclosure Schedule, there are no
agreements to which the Life Protection is a party or by which it is bound with
respect to the voting (including without limitation voting trusts or proxies),
registration under the Securities Act, or sale or transfer (including without
limitation agreements relating to pre-emptive rights, rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of Life Protection. To
the knowledge of Life Protection, there are no agreements among other parties,
to which Life Protection is not a party and by which it is not bound, with
respect to the voting (including without limitation voting trusts or proxies) or
sale or transfer (including without limitation agreements relating to rights of
first refusal, co-sale rights or “drag-along” rights) of any securities of Life
Protection. All of the issued and outstanding Life Protection Shares were issued
in compliance with applicable federal and state securities laws.

 
4

--------------------------------------------------------------------------------

 

2.3            Financial Statements.  Except as set forth herein or in Section
2.3 of the Life Protection Disclosure Schedule:


(a)            Life Protection has filed all local income tax returns required
to be filed by it from its inception to the date hereof.  All such returns are
complete and accurate in all material respects.


(b)            Life Protection has no liabilities with respect to the payment of
federal, county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which Life
Protection may be liable in its own right or as a transferee of the assets of,
or as a successor to, any other corporation or entity.


(c)            No deficiency for any taxes has been proposed, asserted or
assessed against Life Protection.  There has been no tax audit, nor has there
been any notice to Life Protection by any taxing authority regarding any such
tax audit, or, to the knowledge of Life Protection, is any such tax audit
threatened with regard to any taxes or Life Protection tax returns.  Life
Protection does not expect the assessment of any additional taxes of Life
Protection for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of Life Protection.


(d)            Life Protection shall have provided to GreenHouse the audited
balance sheets of Life Protection as of, and the audited statements of income,
shareholders’ equity and cash flows of Life Protection for the years ended
December 31, 2008 and 2009 (the “Life Protection Balance Sheet Date”), and the
unaudited balance sheet of Life Protection as of, and the audited statements of
income, shareholders’ equity and cash flows of Life Protection for the three
months ended March 31, 2010 (collectively “Life Protection Financial
Statements”).  The Life Protection Financial Statements have been prepared from
the books and records of Life Protection in accordance with U.S. Generally
Accepted Accounting Principals (“GAAP”) applied on a consistent basis throughout
the periods covered thereby, fairly present the financial condition, results of
operations and cash flows of Life Protection and LPI as of the respective dates
thereof and for the periods referred to therein, comply as to form with the
applicable rules and regulations of the SEC for inclusion of such Life
Protection Financial Statements in the GreenHouse filings with the SEC as
required by the Securities Exchange Act of 1934 (the “Exchange Act”) and are
consistent with the books and records of Life Protection and the Subsidiaries,
except as provided in the notes thereto.

 
5

--------------------------------------------------------------------------------

 

(e)            The books and records, financial and otherwise, of Life
Protection are in all material respects complete and correct and have been
maintained in accordance with good business and accounting practices.


2.4            Disclosure. No representation or warranty by Life Protection
contained in this Agreement or in any of the Transaction Documentation, and no
statement contained in any document, certificate or other instrument delivered
or to be delivered by or on behalf of Life Protection pursuant to this Agreement
or therein, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading. Life Protection has disclosed to
GreenHouse all material information relating to the business of Life Protection
or any Subsidiary or the transactions contemplated by this Agreement.


2.5            Undisclosed Liabilities. Neither Life Protection nor any
Subsidiary has any material liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for (a) liabilities shown on the Life Protection Balance
Sheets referred to in Section 2.3, (d) liabilities which have arisen since the
Life Protection Balance Sheet Date in the Ordinary Course of Business (as
defined herein) and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.  As used in this Agreement, “Ordinary Course of Business” means
the ordinary course of Life Protection’s business, consistent with past custom
and practice (including with respect to frequency and amount).


2.6            Absence of Certain Changes or Events.  Except as set forth in
this Agreement or in Schedule 2.6 hereto:

 
6

--------------------------------------------------------------------------------

 

(a)  except in the Ordinary Course of Business, there has not been (i) any
material adverse change in the business, operations, properties, assets, or
condition of Life Protection or any Subsidiary; or (ii) any damage, destruction,
or loss to Life Protection or any Subsidiary (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of Life Protection or any Subsidiary;


(b)  Life Protection or any Subsidiary has not (i) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) not otherwise in the ordinary course of
business; (ii) paid any material obligation or liability not otherwise in the
ordinary course of business (absolute or contingent) other than current
liabilities reflected in or shown on the most recent Life Protection
consolidated balance sheet, and current liabilities incurred since that date in
the ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights not otherwise in the ordinary
course of business; (iv) made or permitted any amendment or termination of any
contract, agreement, or license to which they are a party not otherwise in the
ordinary course of business if such amendment or termination is material,
considering the business of Life Protection or any Subsidiary; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock).


2.7            Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Life Protection,
threatened by or against Life Protection or any Subsidiary, or affecting Life
Protection or any Subsidiary, or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.


2.8            No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust, or other material contract, agreement, or instrument to which Life
Protection or any Subsidiary is a party or to which any of its properties or
operations are subject.


2.9            Contracts.  Life Protection has provided, or will provide
GreenHouse, copies of all material contracts, agreements, franchises, license
agreements, or other commitments to which Life Protection is a party or by which
it or any of its assets, products, technology, or properties are bound.

 
7

--------------------------------------------------------------------------------

 

2.10          Compliance With Laws and Regulations.  Life Protection has
complied with all applicable statutes and regulations of any national, county,
or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of Life Protection.


2.11          Approval of Agreement.  The board of directors of Life Protection
(the “Life Protection Board”) and the Life Protection Shareholders have
authorized the execution and delivery of this Agreement by Life Protection and
have approved the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Life Protection and constitutes a valid
and binding obligation of Life Protection, enforceable against Life Protection
in accordance with its terms.


2.12          Title and Related Matters.  Life Protection has good and
marketable title to all of its properties, interest in properties, and assets,
real and personal, which are reflected in the Life Protection balance sheet or
acquired after that date (except properties, interest in properties, and assets
sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all liens, pledges, charges, or encumbrances
except: statutory liens or claims not yet delinquent; and as described in the
Life Protection Disclosure Schedule.


2.13          Governmental Authorizations.  Life Protection has all licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Life Protection of this Agreement and the consummation
by Life Protection of the transactions contemplated hereby.


2.14          Continuity of Business Enterprises.  Life Protection has no
commitment or present intention to liquidate Life Protection or sell or
otherwise dispose of a material portion of its business or assets following the
consummation of the transactions contemplated hereby.


2.15          Ownership of Life Protection Membership Interests.  The Life
Protection Shareholders are the legal and beneficial owners of 100% of the Life
Protection Shares, free and clear of any claims, charges, equities, liens,
security interests, and encumbrances whatsoever, and the Life Protection
Shareholders have full right, power, and authority to transfer, assign, convey,
and deliver their respective Life Protection Shares; and delivery of such Life
Protection Shares at the Closing will convey to GreenHouse good and marketable
title to such Life Protection Shares free and clear of any claims, charges,
equities, liens, security interests, and encumbrances except for any such
claims, charges, equities, liens, security interests, and encumbrances arising
out of such Life Protection Shares being held by GreenHouse.

 
8

--------------------------------------------------------------------------------

 

2.16          Brokers.  Life Protection has not entered into any contract with
any person, firm or other entity that would obligate Life Protection or
GreenHouse to pay any commission, brokerage or finders’ fee in connection with
the transactions contemplated herein.


2.17          Subsidiaries and Predecessor Corporations. LPI is Life
Protection’s only subsidiary (the “Subsidiary”).  For purposes of this
Agreement, a “Subsidiary” shall mean any corporation, partnership, joint venture
or other entity in which a Party has, directly or indirectly, an equity interest
representing 50% or more of the equity securities thereof or other equity
interests therein (collectively, the “Subsidiaries”).The Subsidiary is an entity
duly organized, validly existing and in corporate and tax good standing under
the laws of the jurisdiction of its incorporation. The Subsidiary is duly
qualified to conduct business and is in corporate and tax good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires qualification to do business,
except where the failure to be so qualified or in good standing, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Life Protection Material Adverse Effect. Each Subsidiary has all requisite power
and authority to carry on the businesses in which it is engaged and to own and
use the properties owned and used by it. Life Protection has delivered or made
available to GreenHouse complete and accurate copies of the charter, bylaws or
other organizational documents of each Subsidiary. The Subsidiary is not in
default under or in violation of any provision of its charter, bylaws or other
organizational documents.  All of the Subsidiary’ issued and outstanding equity
securities are duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights. All equity securities of the Subsidiary that are held
of record or owned beneficially by Life Protection free and clear of any
restrictions on transfer (other than restrictions under the Securities Act and
state securities laws), claims, Security Interests, options, warrants, rights,
contracts, calls, commitments, equities and demands. There are no outstanding or
authorized options, warrants, rights, agreements or commitments to which Life
Protection or the Subsidiary is a party or which are binding on any of them
providing for the issuance, disposition or acquisition of any equity securities
of the Subsidiary. There are no outstanding stock appreciation, phantom stock or
similar rights with respect to the Subsidiary. To the knowledge of Life
Protection, there are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any equity securities of any
Subsidiary. Life Protection does not control directly or indirectly or have any
direct or indirect equity participation or similar interest in any corporation,
partnership, limited liability Life Protection, joint venture, trust or other
business association other than the Subsidiary.

 
9

--------------------------------------------------------------------------------

 

2.18          Intellectual Property.  Life Protection owns or has the right to
use all Intellectual Property (as defined below) necessary (i) to use,
manufacture, market and distribute the products manufactured, marketed, sold or
licensed, and to provide the services provided, by Life Protection or the
Subsidiaries to other parties (together, the “Customer Deliverables”) and (ii)
to operate the internal systems of Life Protection or the Subsidiaries that are
material to its business or operations, including, without limitation, computer
hardware systems, software applications and embedded systems (the “Internal
Systems”; the Intellectual Property owned by or licensed to Life Protection or
the Subsidiaries and incorporated in or underlying the Customer Deliverables or
the Internal Systems is referred to herein as the “Life Protection Intellectual
Property”). Each item of Life Protection Intellectual Property will be owned or
available for use by the Surviving Corporation immediately following the Closing
on substantially identical terms and conditions as it was immediately prior to
the Closing. Life Protection has taken all reasonable measures to protect the
proprietary nature of each item of Life Protection Intellectual Property. To the
knowledge of Life Protection, (a) no other person or entity has any rights to
any of Life Protection Intellectual Property owned by Life Protection except
pursuant to agreements or licenses entered into by Life Protection and such
person in the ordinary course, and (b) no other person or entity is infringing,
violating or misappropriating any of Life Protection Intellectual Property. For
purposes of this Agreement, “Intellectual Property” means all (i) patents and
patent applications, (ii) copyrights and registrations thereof, (iii) computer
software, data and documentation, (iv) trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice, know-how, manufacturing and production processes and techniques,
research and development information, copyrightable works, financial, marketing
and business data, pricing and cost information, business and marketing plans
and customer and supplier lists and information, (v) trademarks, service marks,
trade names, domain names and applications and registrations therefor and (vi)
other proprietary rights relating to any of the foregoing.


2.19          Certain Business Relationships With affiliates. Except as listed
in Section 2.19 of the Life Protection Disclosure Schedule and except as
contemplated by employment agreements, consulting agreements and the agreements
contemplated by the Transactions: (i) no affiliate of Life Protection or of any
Subsidiary (a) owns any property or right, tangible or intangible, which is used
in the business of Life Protection or any Subsidiary, (b) has any claim or cause
of action against Life Protection or any Subsidiary, or (c) owes any money to,
or is owed any money by, Life Protection or any Subsidiary.

 
10

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF LPI


The Sellers represent and warrant to GreenHouse and GHH that the statements
contained in this Article II are true and correct to the knowledge of LPI. For
purposes of this Article II, the phrase “to the knowledge of LPI” or any phrase
of similar import shall be deemed to refer to the actual knowledge of the
executive officers of LPI immediately before the Closing.


3.1            Organization.  LPI is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of North
Carolina.  LPI has the power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, including
qualification to do business as a foreign corporation in jurisdictions in which
the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification except where the failure to be
so qualified or in good standing, individually or in the aggregate, has not had
and would not reasonably be expected to have a LPI Material Adverse Effect (as
defined below).  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of LPI’s organizational
documents.  LPI has taken all action required by laws, its certificate of
incorporation, certificate of business registration, or otherwise to authorize
the execution and delivery of this Agreement. LPI has full power, authority, and
legal right and has taken or will take all action required by law, its Articles
of Organization, and otherwise to consummate the transactions herein
contemplated. For purposes of this Agreement, “LPI Material Adverse Effect”
means a material adverse effect on the assets, business, condition (financial or
otherwise) or results of operations of LPI or its subsidiaries taken as a whole.


3.2            Capitalization. The authorized capitalization of LPI consists of
[______] membership interests.  As of the date of this Agreement, [______]
membership interests were issued and outstanding.  Section 3.2 of the LPI
Disclosure Schedule sets forth a complete and accurate list of all equityholders
of LPI, indicating the number and class of LPI Interests held by each
equityholder. All of the issued and outstanding LPI Interests are duly
authorized, validly issued, fully paid, nonassessable and free of all preemptive
rights. Other than as listed in Section 3.2 of the LPI Disclosure Schedule,
there are no rights, agreements or commitments to which LPI is a party or which
are binding upon LPI providing for the issuance or redemption of any of its
membership interests. There are no outstanding or authorized appreciation,
phantom or similar rights with respect to LPI. Except as set forth in Section
3.2 of the LPI Disclosure Schedule, there are no agreements to which the LPI is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, co-sale rights or “drag-along”
rights) of any securities of LPI.  To the knowledge of LPI, there are no
agreements among other parties, to which LPI is not a party and by which it is
not bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of LPI. All of the issued and outstanding LPI Shares were issued
in compliance with applicable federal and state securities laws.

 
11

--------------------------------------------------------------------------------

 

3.3            Financial Statements.  Except as set forth herein or in Section
3.3 of the LPI Disclosure Schedule:


(a)            LPI has filed all local income tax returns required to be filed
by it from its inception to the date hereof.  All such returns are complete and
accurate in all material respects.


(b)            LPI has no liabilities with respect to the payment of federal,
county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which LPI
may be liable in its own right or as a transferee of the assets of, or as a
successor to, any other corporation or entity.


(c)            No deficiency for any taxes has been proposed, asserted or
assessed against LPI.  There has been no tax audit, nor has there been any
notice to LPI by any taxing authority regarding any such tax audit, or, to the
knowledge of LPI, is any such tax audit threatened with regard to any taxes or
LPI tax returns.  LPI does not expect the assessment of any additional taxes of
LPI for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of LPI.


(d)            LPI shall have provided to GreenHouse the audited balance sheets
of LPI as of, and the audited statements of income, shareholders’ equity and
cash flows of LPI for the years ended December 31, 2008 and 2009 (the “LPI
Balance Sheet Date”), and the unaudited balance sheet of LPI as of, and the
audited statements of income, shareholders’ equity and cash flows of LPI for the
three months ended March 31, 2010 (collectively “LPI Financial
Statements”).  The LPI Financial Statements have been prepared from the books
and records of LPI in accordance with U.S. Generally Accepted Accounting
Principals (“GAAP”) applied on a consistent basis throughout the periods covered
thereby, fairly present the financial condition, results of operations and cash
flows of LPI as of the respective dates thereof and for the periods referred to
therein, comply as to form with the applicable rules and regulations of the SEC
for inclusion of such LPI Financial Statements in the GreenHouse filings with
the SEC as required by the Securities Exchange Act of 1934 (the “Exchange Act”)
and are consistent with the books and records of LPI and the Subsidiaries,
except as provided in the notes thereto.

 
12

--------------------------------------------------------------------------------

 

(e)            The books and records, financial and otherwise, of LPI are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.


3.4            Disclosure. No representation or warranty by LPI contained in
this Agreement or in any of the Transaction Documentation, and no statement
contained in any document, certificate or other instrument delivered or to be
delivered by or on behalf of LPI pursuant to this Agreement or therein, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading. LPI has disclosed to GreenHouse all material information relating to
the business of LPI or the transactions contemplated by this Agreement.


3.5            Undisclosed Liabilities. LPI has no material liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities shown
on the LPI Balance Sheets referred to in Section 3.3, (d) liabilities which have
arisen since the LPI Balance Sheet Date in the Ordinary Course of Business (as
defined herein) and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.  As used in this Agreement, “Ordinary Course of Business” means
the ordinary course of LPI’s business, consistent with past custom and practice
(including with respect to frequency and amount).


3.6            Absence of Certain Changes or Events.  Except as set forth in
this Agreement or in Section 3.6 of the LPI Disclosure Schedule:


(a)  except in the Ordinary Course of Business, there has not been (i) any
material adverse change in the business, operations, properties, assets, or
condition of LPI; or (ii) any damage, destruction, or loss to LPI (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of LPI;

 
13

--------------------------------------------------------------------------------

 

(b)  LPI has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
not otherwise in the ordinary course of business; (ii) paid any material
obligation or liability not otherwise in the ordinary course of business
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent LPI consolidated balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights not
otherwise in the ordinary course of business; (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party not otherwise in the ordinary course of business if such amendment
or termination is material, considering the business of LPI; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock).


3.7            Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of LPI, threatened
by or against LPI, or affecting LPI, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.


3.8            No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust, or other material contract, agreement, or instrument to which LPI is a
party or to which any of its properties or operations are subject.


3.9            Contracts.  LPI has provided, or will provide GreenHouse, copies
of all material contracts, agreements, franchises, license agreements, or other
commitments to which LPI is a party or by which it or any of its assets,
products, technology, or properties are bound.


3.10          Compliance With Laws and Regulations.  LPI has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of LPI.


3.11          Approval of Agreement.  The board of directors of LPI (the “LPI
Board”) and the LPI Shareholders have authorized the execution and delivery of
this Agreement by LPI and have approved the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by LPI and
constitutes a valid and binding obligation of LPI, enforceable against LPI in
accordance with its terms.

 
14

--------------------------------------------------------------------------------

 

3.12          Title and Related Matters.  LPI has good and marketable title to
all of its properties, interest in properties, and assets, real and personal,
which are reflected in the LPI balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent; and as described in the LPI Disclosure Schedule.


3.13          Governmental Authorizations.  LPI has all licenses, franchises,
permits, and other government authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by LPI of this Agreement and the consummation by LPI of
the transactions contemplated hereby.


3.14          Continuity of Business Enterprises.  LPI has no commitment or
present intention to liquidate LPI or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.


3.15          Brokers. LPI has not entered into any contract with any person,
firm or other entity that would obligate LPI or GreenHouse to pay any
commission, brokerage or finders’ fee in connection with the transactions
contemplated herein.


3.16          Subsidiaries and Predecessor Corporations. LPI has no
subsidiaries.  For purposes of this Agreement, a “Subsidiary” shall mean any
corporation, partnership, joint venture or other entity in which a Party has,
directly or indirectly, an equity interest representing 50% or more of the
equity securities thereof or other equity interests therein (collectively, the
“Subsidiaries”).


3.17          Intellectual Property.  LPI owns or has the right to use all
Intellectual Property (as defined below) necessary (i) to use, manufacture,
market and distribute the products manufactured, marketed, sold or licensed, and
to provide the services provided, by LPI to other parties (together, the
“Customer Deliverables”) and (ii) to operate the internal systems of LPI that
are material to its business or operations, including, without limitation,
computer hardware systems, software applications and embedded systems (the
“Internal Systems”; the Intellectual Property owned by or licensed to LPI and
incorporated in or underlying the Customer Deliverables or the Internal Systems
is referred to herein as the “LPI Intellectual Property”). Each item of LPI
Intellectual Property will be owned or available for use by the Surviving
Corporation immediately following the Closing on substantially identical terms
and conditions as it was immediately prior to the Closing. LPI has taken all
reasonable measures to protect the proprietary nature of each item of LPI
Intellectual Property. To the knowledge of LPI, (a) no other person or entity
has any rights to any of LPI Intellectual Property owned by LPI except pursuant
to agreements or licenses entered into by LPI and such person in the ordinary
course, and (b) no other person or entity is infringing, violating or
misappropriating any of LPI Intellectual Property. For purposes of this
Agreement, “Intellectual Property” means all (i) patents and patent
applications, (ii) copyrights and registrations thereof, (iii) computer
software, data and documentation, (iv) trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice, know-how, manufacturing and production processes and techniques,
research and development information, copyrightable works, financial, marketing
and business data, pricing and cost information, business and marketing plans
and customer and supplier lists and information, (v) trademarks, service marks,
trade names, domain names and applications and registrations therefor and (vi)
other proprietary rights relating to any of the foregoing.

 
15

--------------------------------------------------------------------------------

 

3.18          Certain Business Relationships With affiliates. Except as listed
in Section 2.19 of the LPI Disclosure Schedule and except as contemplated by
employment agreements, consulting agreements and the agreements contemplated by
the Transactions: (i) no affiliate of LPI (a) owns any property or right,
tangible or intangible, which is used in the business of LPI, (b) has any claim
or cause of action against LPI, or (c) owes any money to, or is owed any money
by, LPI.


ARTICLE IV
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF GREENHOUSE


GreenHouse represents and warrants to Life Protection that the statements
contained in this Article III are true and correct:


4.1            Organization.  GreenHouse is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
and has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of GreenHouse’s Articles of Incorporation or bylaws. GreenHouse has
taken all action required by law, its Articles of Incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and
GreenHouse has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.

 
16

--------------------------------------------------------------------------------

 

4.2            Capitalization. The authorized capital stock of GreenHouse
consists of 300,000,000 shares of GreenHouse Common Stock and 10,000,000 shares
of preferred stock, par value $0.001 per share (“Preferred Stock”).  Immediately
prior the Closing, there shall be 22,573,374 shares of GreenHouse Common Stock
issued and outstanding, no shares of preferred stock issued and outstanding
379,509 warrants to purchase Green House Common Stock issued and outstanding and
784,000 options to purchase Green House Common Stock issued and
outstanding.  All of the issued and outstanding shares of GreenHouse Common
Stock are duly authorized, validly issued, fully paid, nonassessable and free of
all preemptive rights. The Exchange Shares to be issued at the Closing pursuant
to Section 1.1 hereof, when issued and delivered in accordance with the terms
hereof, shall be duly and validly issued, fully paid and nonassessable and free
of all preemptive rights.


4.3            Financial Statements.  The audited financial statements and
unaudited interim financial statements of the GreenHouse included in the
GreenHouse Reports (collectively, the “GreenHouse Financial Statements”) (i)
complied as to form in all material respects with applicable accounting
requirements and, as appropriate, the published rules and regulations of the SEC
with respect thereto when filed, (ii) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby (except as
may be indicated therein or in the notes thereto, and in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act), (iii)
fairly present the consolidated financial condition, results of operations and
cash flows of the GreenHouse as of the respective dates thereof and for the
periods referred to therein, and (iv) are consistent with the books and records
of the GreenHouse.


4.4            Securities Act and Exchange Act Filings.  GreenHouse has
furnished or made available to Life Protection complete and accurate copies, as
amended or supplemented, of its (a) effective Registration Statement on Form
S-1, which contains audited financial statements for the period June 20, 2008
(inception) through September 30, 2008 as filed with the SEC (SEC File No.
333-156611), (b) Annual Report on Form 10-K for the Fiscal Year ended July 31,
2009, which contains audited financial statements for the period June 20, 2008
(inception) through December 31 ,2009, and (c) all other reports filed by
GreenHouse under Section 13 or 15(d) of the Exchange Act and all proxy or
information statements filed by GreenHouse under subsections (a) or (c) of
Section 14 of the Exchange Act with the SEC since June 20, 2008 (such documents
are collectively referred to herein as the “GreenHouse Reports”). The GreenHouse
Reports constitute all of the documents required to be filed by GreenHouse under
Section 13 or subsections (a) or (c) of Section 14 of the Exchange Act with the
SEC from September 10, 2008 through the date of this Agreement. GreenHouse
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder when filed.  Each GreenHouse Report
filed under the Exchange Act was filed on or before its due date (if any) or
within the applicable extension period provided under the Exchange Act. As of
their respective dates, GreenHouse Reports did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 
17

--------------------------------------------------------------------------------

 

4.5            Undisclosed Liabilities. To the knowledge of GreenHouse, neither
GreenHouse nor any Subsidiary has any material liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities shown on the Life
Protection Balance Sheets referred to in Section 2.3, (d) liabilities which have
arisen since the Life Protection Balance Sheet Date in the Ordinary Course of
Business (as defined herein) and (c) contractual and other liabilities incurred
in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet.  As used in this Agreement, “Ordinary Course of
Business” means the ordinary course of Life Protection’s business, consistent
with past custom and practice (including with respect to frequency and amount).


4.6            Absence of Certain Changes or Events.  Except as described
herein:


(a) There has not been (i) any material adverse change, financial or otherwise,
in the business, operations, properties, assets, or condition of GreenHouse
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of GreenHouse;


(b) GreenHouse has not (i) amended its Articles of Incorporation or by-laws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to shareholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of GreenHouse; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any other
material transactions; (vi) made any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its employees; or (viii) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement, made to, for, or with its
officers, directors, or employees;

 
18

--------------------------------------------------------------------------------

 

(c) GreenHouse has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent GreenHouse balance sheet and current liabilities incurred since that date
in the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $5,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of GreenHouse; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement;


(d) GreenHouse has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent not disclosed in the GreenHouse Financial
Statements.


(e) To the best knowledge of GreenHouse, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
GreenHouse.

 
19

--------------------------------------------------------------------------------

 

4.7            Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of GreenHouse, threatened by or against
or affecting GreenHouse, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind not disclosed in the GreenHouse Financial Statements..


4.8            Contracts.  GreenHouse is not a party to any material contract,
agreement, or other commitment, except as specifically disclosed in its
schedules to this Agreement.


4.9            No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute a default under, any indenture, mortgage, deed of trust, or other
material agreement or instrument to which GreenHouse is a party or to which it
or any of its assets or operations are subject.


4.10          Approval of Agreement.  The board of directors of GreenHouse (the
“GreenHouse Board”) has authorized the execution and delivery of this Agreement
by GreenHouse and has approved this Agreement and the transactions contemplated
hereby.


4.11          Disclosure. No representation or warranty by GreenHouse contained
in this Agreement or in any of the Transaction documentation, and no statement
contained in the any document, certificate or other instrument delivered or to
be delivered by or on behalf of GreenHouse pursuant to this Agreement or
therein, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading. GreenHouse has disclosed to Life
Protection all material information relating to the business of GreenHouse or
any Subsidiary or the transactions contemplated by this Agreement.


ARTICLE V
SPECIAL COVENANTS


5.1            Current Report.  As soon as reasonably practicable after the
execution of this Agreement, the Parties shall prepare a current report on Form
8-K relating to this Agreement and the transactions contemplated hereby (the
“Current Report”). Each of Life Protection and GreenHouse shall use its
reasonable efforts to cause the Current Report to be filed with the SEC within
four business days of the execution of this Agreement and to otherwise comply
with all requirements of applicable federal and state securities laws. Further,
the Parties shall prepare and file with the SEC an amendment to the Current
Report within four business days after the Closing Date, if such Current Report
was filed before the Closing Date.

 
20

--------------------------------------------------------------------------------

 

5.2            Actions of Life Protection.  Prior to the Closing, Life
Protection shall cause the following actions to be taken by the written consent
of the holders of a majority of the outstanding shares of common stock and the
Board of Directors of Life Protection:


(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and


(b) such other actions as the directors may determine are necessary or
appropriate.


5.3            Actions of LPI.  Prior to the Closing, LPI shall cause the
following actions to be taken by the written consent of the holders of a
majority of the outstanding shares of common stock and the Board of Directors of
LPI:


(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and


(b) such other actions as the directors may determine are necessary or
appropriate


5.4            Access to Properties and Records.  GreenHouse and Life Protection
will each afford to the officers and authorized representatives of the other
reasonable access to the properties, books, and records of GreenHouse or Life
Protection in order that each may have full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of GreenHouse or Life
Protection as the other shall from time to time reasonably request.


5.5            Delivery of Books and Records.  At the Closing, GreenHouse shall
deliver to Life Protection, the originals of the corporate minute books, books
of account, contracts, records, and all other books or documents of GreenHouse
now in the possession or control of GreenHouse or its representatives and
agents.


5.6            Actions Prior to Closing by both Parties.


(a) From and after the date of this Agreement until the Closing Date and except
as permitted or contemplated by this Agreement, GreenHouse, Life Protection and
LPI will: (i) carry on their business in substantially the same manner as it has
heretofore; (ii) maintain and keep their properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty; (iii) maintain in full force and effect insurance
comparable in amount and in scope of coverage to  now maintained; (iv) perform
in all material respects all of their obligations under material contracts,
leases, and instruments relating to or affecting their assets, properties, and
business; (v) use their best efforts to maintain and preserve its business
organization intact, to retain their key employees, and to maintain its
relationship with its material suppliers and customers; and (vi) fully comply
with and perform in all material respects all obligations and duties imposed on
them by all federal and state laws and all rules, regulations, and orders
imposed by federal or state governmental authorities.

 
21

--------------------------------------------------------------------------------

 

(b) Except as set forth herein, from and after the date of this Agreement until
the Closing Date, neither GreenHouse, Life Protection nor LPI will: (i) make any
change in their organizational documents, charter documents or bylaws; (ii) take
any action described in Section 2.6 in the case of Life Protection, 3.6 in the
case of LPI or in Section 4.6 in the case of GreenHouse (all except as permitted
therein or as disclosed in the applicable party’s schedules); (iii) enter into
or amend any contract, agreement, or other instrument of any of the types
described in such party’s schedules, except that a party may enter into or amend
any contract, agreement, or other instrument in the ordinary course of business
involving the sale of goods or services, or (iv) make or change any material tax
election, settle or compromise any material tax liability or file any amended
tax return.


5.7            Indemnification.


(a) Life Protection and LPI hereby agrees to indemnify GreenHouse and each of
the officers, agents and directors of GreenHouse as of the date of execution of
this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made in Article II. The indemnification provided for in this
paragraph shall not survive the Closing and consummation of the transactions
contemplated hereby but shall survive the termination of this Agreement pursuant
to Section 7.1(b) of this Agreement.


(b) GreenHouse hereby agrees to indemnify Life Protection and each of the
officers, agents and directors of Life Protection as of the date of execution of
this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article III. The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby in accordance with the provisions of Section 1.6.

 
22

--------------------------------------------------------------------------------

 

5.8            Plan of Reorganization.  This Agreement is intended to constitute
a “plan of reorganization” within the meaning of Treasury Regulation Section
1.368-2(g).  From and after the date of this Agreement and until the Closing
Date, each Party hereto shall use its reasonable best efforts to cause the Share
Exchange to qualify, and will not knowingly take any action, cause any action to
be taken, fail to take any action or cause any action to fail to be taken which
action or failure to act could prevent the Share Exchange from qualifying as a
reorganization under the provisions of Section 368(a) of the Code.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF GREENHOUSE


The obligations of GreenHouse under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:


6.1            Operating Agreement.  GHH shall have agreed to the terms and
conditions of an Operating Agreement with the remaining members of LPI regarding
the governing of the affairs of LPI which shall be effective upon consummation
of the Closing.


6.2            Right of First Refusal.  LPI and the members of LPI shall have
waived any and all rights of first refusal to acquire Jones’ membership
interests in LPI.


6.3            Employment Agreements. Jones shall each have entered into an
employment with Life Protection.


6.4            Novation of Contracts.  Such government contracts as Green House
shall designate shall have been novated by the respective counter-parties.


6.5            Accuracy of Representations; Performance.  The representations
and warranties made by Life Protection in this Agreement were true when made and
shall be true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement), and Life Protection and LPI
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by Life Protection prior to or
at the Closing. GreenHouse may request to be furnished with a certificate,
signed by a duly authorized officer of Life Protection and dated the Closing
Date, to the foregoing effect.

 
23

--------------------------------------------------------------------------------

 

6.6            Officer’s Certificates.  GreenHouse shall have been furnished
with a certificate dated the Closing Date and signed by duly authorized officers
of Life Protection and LPI to the effect that no litigation, proceeding,
investigation, or inquiry is pending or, to the best knowledge of Life
Protection threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement, or, to the
extent not disclosed in the Life Protection Disclosure Schedule or the LPI
Schedule, by or against Life Protection or LPI which might result in any
material adverse change in any of the assets, properties, business, or
operations of Life Protection.


6.7            No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business, or operations of Life Protection or LPI, nor shall any event have
occurred which, with the lapse of time or the giving of notice, may cause or
create any material adverse change in the financial condition, business, or
operations.


6.8            Other Items.


GreenHouse shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as GreenHouse may
reasonably request.


(a) Complete and satisfactory due diligence review of Life Protection and LPI by
GreenHouse.


(b) Approval of the Transaction by the Life Protection Board of Directors, the
Life Protection Shareholders and the LPI equityholders.


(c) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from Life Protection’s lenders,
creditors, vendors and lessors.


ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF LIFE PROTECTION , LPI AND JONES


The obligations of Life Protection, LPI and Jones under this Agreement are
subject to the satisfaction, at or before the Closing, of the following
conditions:


7.1            Accuracy of Representations; Performance.  The representations
and warranties made by GreenHouse in this Agreement were true when made and
shall be true as of the Closing Date (except for changes therein permitted by
this Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and GreenHouse shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by GreenHouse prior to or at the
Closing.  Life Protection shall have been furnished with a certificate, signed
by a duly authorized executive officer of GreenHouse and dated the Closing Date,
to the foregoing effect.

 
24

--------------------------------------------------------------------------------

 

7.2            Officer’s Certificate.  Life Protection shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
executive officer of GreenHouse to the effect that no litigation, proceeding,
investigation, or inquiry is pending or, to the best knowledge of GreenHouse
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.


7.3            No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business, or operations of GreenHouse nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business, or operations of
GreenHouse.


7.4            Good Standing.  Life Protection shall have received a certificate
of good standing from the Secretary of State of the State of Nevada or other
appropriate office, dated as of a date within ten days prior to the Closing Date
certifying that GreenHouse is in good standing as a corporation in the State of
Nevada and has filed all tax returns required to have been filed by it to date
and has paid all taxes reported as due thereon.


7.5            Other Items.


(a) Life Protection shall have received a stockholder list of GreenHouse
containing the name, address, and number of shares held by each GreenHouse
stockholder as of the date of Closing certified by an executive officer of
GreenHouse as being true, complete, and accurate by GreenHouse transfer agent.


(b) Life Protection shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Life Protection
may reasonably request.


(c) Complete and satisfactory due diligence review of GreenHouse by Life
Protection.


(d) Approval of the Transaction by the GreenHouse Board.

 
25

--------------------------------------------------------------------------------

 

(e) There shall have been no material adverse changes in GreenHouse, financial
or otherwise.


(f) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from GreenHouse’s lenders,
creditors; vendors, and lessors.


ARTICLE VIII
TERMINATION


8.1            Termination.


 This Agreement may be terminated by either the Life Protection Board or the
GreenHouse Board at any time prior to the Closing Date if: (i) there shall be
any actual or threatened action or proceeding before any court or any
governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; (ii) any of the transactions contemplated hereby are disapproved by
any regulatory authority whose approval is required to consummate such
transactions or in the judgment of such board of directors, made in good faith
and based on the advice of counsel, there is substantial likelihood that any
such approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange; (iii) there shall have been any change after the date of the
latest balance sheets of Life Protection and GreenHouse, respectively, in the
assets, properties, business, or financial condition of Life Protection and
GreenHouse, which could have a materially adverse affect on the value of the
business of Life Protection and GreenHouse respectively. In the event of
termination pursuant to this paragraph (a) of Section 7.1, no obligation, right,
or liability shall arise hereunder, and each party shall bear all of the
expenses incurred by it in connection with the negotiation, drafting, and
execution of this Agreement and the transactions herein contemplated; (iv) the
Closing Date shall not have occurred by December 31, 2010; or (v) if GreenHouse
shall not have provided responses satisfactory in Life Protection’s reasonable
judgment to Life Protection’s request for due diligence materials.


 This Agreement may be terminated at any time prior to the Closing by action of
the GreenHouse Board if Life Protection or LPI shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Life Protection or
LPI contained herein shall be inaccurate in any material respect, and, in either
case if such failure is reasonably subject to cure, it remains uncured for seven
days after notice of such failure is provided to Life Protection or LPI. If this
Agreement is terminated pursuant to this paragraph (b) of Section 7.1, this
Agreement shall be of no further force or effect, and no obligation, right, or
liability shall arise hereunder, except that Life Protection shall bear its own
costs as well as the costs incurred by GreenHouse in connection with the
negotiation, preparation, and execution of this Agreement and qualifying the
offer and sale of securities contemplated hereby for exemption from the
registration requirements of state and federal securities laws.

 
26

--------------------------------------------------------------------------------

 

 This Agreement may be terminated at any time prior to the Closing by action of
the Life Protection Board if GreenHouse shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of GreenHouse contained herein shall
be inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to GreenHouse.  If this Agreement is terminated
pursuant to this paragraph (c) of Section 7.1, this Agreement shall be of no
further force or effect, and no obligation, right, or liability shall arise
hereunder, except that GreenHouse shall bear its own costs as well as the costs
of Life Protection incurred in connection with the negotiation, preparation, and
execution of this Agreement.


ARTICLE IX
MISCELLANEOUS


9.1            Governing Law.  This Agreement shall be governed by, enforced,
and construed under and in accordance with the laws of the United States of
America and, with respect to matters of state law, with the laws of Nevada.  Any
dispute arising under or in any way related to this Agreement will be submitted
to binding arbitration before a single arbitrator by the American Arbitration
Association in accordance with the Association’s commercial rules then in
effect. The arbitration will be conducted in New York, New York. The decision of
the arbitrator will set forth in reasonable detail the basis for the decision
and will be binding on the parties. The arbitration award may be confirmed by
any court of competent jurisdiction.


9.2            Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram and any such notice or communication shall be deemed to have been given
as of the date so delivered, mailed, or telegraphed.


9.3            Attorney’s Fees. In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.

 
27

--------------------------------------------------------------------------------

 

9.4            Confidentiality.  GreenHouse, on the one hand, and Life
Protection and the Life Protection Shareholders, on the other hand, will keep
confidential all information and materials regarding the other Party designated
by such Party as confidential.  The provisions of this Section 8.4 shall not
apply to any information which is or shall become part of the public domain
through no fault of the Party subject to the obligation from a third party with
a right to disclose such information free of obligation of confidentiality.
GreenHouse and Life Protection agree that no public disclosure will be made by
either Party of the existence of the Transaction or the letter of intent or any
of its terms without first advising the other Party and obtaining its prior
written consent to the proposed disclosure, unless such disclosure is required
by law, regulation or stock exchange rule.


9.5            Expenses.  Except as otherwise set forth herein, each party shall
bear its own costs and expenses associated with the transactions contemplated by
this Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by Life Protection and GreenHouse after the Closing shall be
borne by the surviving entity.  After the Closing, the costs and expenses of the
Life Protection Shareholders shall be borne by GreenHouse.


9.6            Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.


9.7            Third Party Beneficiaries.  This contract is solely between
GreenHouse, Life Protection and the Life Protection Shareholders, and, except as
specifically provided, no director, officer, stockholder, employee, agent,
independent contractor, or any other person or entity shall be deemed to be a
third party beneficiary of this Agreement.


9.8            Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.


9.9            Survival.  The representations and warranties of the respective
parties shall survive the Closing Date and the consummation of the transactions
herein contemplated.


9.10          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 
28

--------------------------------------------------------------------------------

 

9.11          Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.


9.12          Press Releases and Announcements.  No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Parties; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).


(The rest of this page left intentionally blank.)

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.


GREENHOUSE HOLDINGS, INC.
 
LIFE PROTECTION, INC.
                         
By:
    /s/
 
By:
    /s/
   
Name:
   
Name:
   
Title:
   
Title:
                         
GREENHOUSE HOLDINGS, INC.
                               
By:
    /s/
 
    /s/
   
Name:
 
BILLY C. JONES
   
Title:
       


 
30

--------------------------------------------------------------------------------

 

SCHEDULE 2.6




The Life Protection Shareholders holding such interests as of the date hereof
shall be entitled to receive, as a special divided, net revenues actually
collected from work performed by Life Protection at the “Ft. Story Project”, pro
rata, in accordance with their ownership of LPI Shares as of the date hereof.
 
 
31

--------------------------------------------------------------------------------